 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   JEREMY J. FOSTER,                         )   No. CV 17-8796 RGK (FFM)
12                                             )
                        Plaintiff,             )   ORDER ACCEPTING FINDINGS,
13                                             )   CONCLUSIONS AND
                  v.                           )   RECOMMENDATIONS OF
14                                             )   UNITED STATES MAGISTRATE JUDGE
     J. TRIPLETT, et al.,                      )
15                                             )
                        Defendants.            )
16                                             )

17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
19   Complaint, all the records and files herein, and the Report and Recommendation of
20   United States Magistrate Judge. Plaintiff has not filed any written objections to the
21   Report. The Court concurs with and accepts the findings, conclusions and
22   recommendations of the Magistrate Judge.
23         IT IS ORDERED that the following claims are dismissed with prejudice:
24         (a)    plaintiff’s due process claims against N. Canisalez, E. Rogers, D.
25                Scheiffele, J. Gastelo, D. Foston, and M. Voong;
26         (b)    plaintiff’s claim that J. Steck violated his due process rights by signing the
27                RVR as part of the pre-hearing review;
28
 1        (c)   plaintiff’s Eighth Amendment and Fourth Amendment claims based on the
 2              RVR punishments; and
 3        (d)   plaintiff’s Eighth Amendment medical needs claims.
 4
 5   DATED: February 5, 2019
 6
                                                    R. GARY KLAUSNER
 7
                                                   United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
